Title: From Benjamin Franklin to John Rutledge, 12 June 1779
From: Franklin, Benjamin
To: Rutledge, John


Sir
Passy, June 12. 1779.
I received by Commodore Gillon the Letter you did me the honour of writing to me, dated the 9th. of July last. Since his arrival, he has been extremely industrious in endeavouring to accomplish the Ends of his Mission but various Circumstances have concurred to disappoint him, which I am sorry for, as from his intelligence and Zeal for the Congress, I should have great Expectations of his usefulness in his Station. It gives me much pleasure to understand that the Treaties we have made here are so universally acceptable, and that they have your Approbation. With great & Sincere Esteem I have the honour to be Sir, Your m. o. & m. h. S.
Honble. John Rutledge Esqe.
